

Exhibit 10.5






AMENDMENT NO. 8 TO LOAN ORIGINATION AGREEMENT
THIS AMENDMENT NO. 8 TO LOAN ORIGINATION AGREEMENT (this “Amendment”) is made as
of August 22, 2019 by and between GreenSky, LLC, a Georgia limited liability
company (“Servicer”), and Fifth Third Bank, an Ohio-chartered, FDIC-insured bank
(“Lender”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Loan Origination Agreement (as
defined herein).
WITNESSETH:
WHEREAS, Lender and Servicer have previously entered into that certain Loan
Origination Agreement dated as of August 25, 2016, as amended (collectively, the
“Loan Origination Agreement”);
WHEREAS, Lender and Servicer desire to further amend the Loan Origination
Agreement as set forth herein;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lender and Servicer hereby agree as follows:
1.The Loan Origination Agreement is hereby amended by deleting Section 6.01
thereof in its entirety and inserting the following in lieu thereof:
“Section 6.01 Term. This Loan Origination Agreement shall commence as of the
Effective Date and shall continue until February 21, 2020, provided that such
expiration date shall be extended automatically for additional one year periods
without further action by the Parties, unless not less than 90 days prior to the
expiration date then in effect either party gives the other party written notice
of nonrenewal.”
2.Except as expressly amended hereby, the Loan Origination Agreement shall
remain in full force and effect.
3.This Amendment may be executed and delivered by Lender and Servicer in
facsimile or PDF format and in any number of separate counterparts, all of
which, when delivered, shall together constitute one and the same document.


[Signature page follows]














--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


SERVICER:


GREENSKY, LLC




By:     /s/ Timothy D. Kaliban                
Name:    Timothy D. Kaliban                    
Title:    President                        




LENDER:


FIFTH THIRD BANK




By:     /s/ Marybeth McManus                
Name:    Marybeth McManus                    
Title:    Senior Vice President, Business Controls Director    




By:     /s/ Andrew Shaknaitis                    
Name:    Andrew Shaknaitis                    
Title:    Senior Analyst, Vendor Management            




